DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

	Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3-4, 10, 13, 17, 18, 20, 24, 29, 31, and 32, drawn to a method to screen for bioactive agents using fungus, protist, hydrozoa, planaria, nematode, insect, plant or plant part, or microbe.
Group II, claims 33, 34, 36, 40, 41, 43, 45, 47, 48, and 52, drawn to a method of screening for active agents using microbes.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of screening of active agents with microbes, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhang (Zhang, L., Yan, K., Zhang, Y., Huang, R., Bian, J., Zheng, C., ... & Chen, X. (2007). High-throughput synergy screening identifies microbial metabolites as combination agents for the treatment of fungal infections. Proceedings of the National Academy of Sciences, 104(11), 4606-4611).  Zhang teaches a method of high throughput screening of compounds from microbes that exhibit antifungal activities (bioactive agents) (abstract). Compounds were added to fungi in a plate and minimum inhibitory concentrations (MIC) were determined (p4610, HTSS Procedure for Antifungal Activities section). Thus, the special technical feature of screening active agents with microbes (fungi) is not a special technical feature. 

Applicant’s Response
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention, group I or group II, to which the claims must be restricted.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Genus 1: If group I is elected, select one organism or cell from the list as presented in claims 1 and 10: fungus, protist, hydrozoa, planaria, nematode, insect, plant or plant part, or microbe, plant cell, plant, or plant part; cell of a vertebrate organism; an embryo; or a fungi or yeast. These are different species and thus lack invention of unity a priori.
Genus 2: If group I is elected, select a specie of quantifying the effect on the measurable phenotype from the list presented in claim 20: the level of protein expression of a reporter gene and/or cellular location of the reporter gene RNA or protein, or impact on morphology or motility
Genus 3: If group I is elected, select one microbial strain from the list presented in claim 24: bacterium, archaea, fungus, or yeast. These are different species and thus lack invention of unity a priori.
Genus 4: If group I is elected, select one detection technique from the list presented in claim 29: dye staining; immunochemistry, gene expression analysis, qRT-PCR, polynucleotide sequencing, and/or polynucleotide hybridization analysis, microarray or FISH. These are different methods with different techniques and read outs and thus lack unity of invention a priori.
Genus 5: If group I is elected, select one phenotype from the list presented in claim 31: induction or reduction of gene expression or protein expression, protein modification, metabolism, change in metabolic or physiologic state, subcellular or tissue structure and organization, protein or RNA stability, epigenetic modification, cell or organism death, lifespan extension, autophagy, organellar structure and function, intracellular or intercellular trafficking or signaling, neuronal functioning, cell proliferation, RNA toxicity, a stress response, a pathogen response, calcium influx, fat storage, developmental timing, brood size, or behavior such as social feeding or food avoidance. These are different method with different techniques and read outs and thus lack unity of invention a priori.
Genus 6: If group II is elected, select one pathogen response from the list as presented in claim 32: stress response, detoxification, hypoxia response, unfolded protein response, mitochondrial marker(s), RNAi function, piRNA function, microRNA function, proteasome function, and/or the measurable phenotype is the activity of a subcellular or intercellular signaling pathway. These are different phenotypes measured by different techniques and read outs and thus lack unity of invention a priori.
Genus 7: If group II is elected, select one secondary metabolite from the list as presented in claim 40: terpene, terpenoid, alkaloid, cannabinoid, steroid, saponin, glycoside, stilbenoid, polyphenol, flavonoid, antibiotic, polyketide, fatty acid, or a non-ribosomal peptide. These are different chemicals and have different functions and thus lack unity of invention a priori. 
Genus 8: If group II is elected, select one enzyme from the list as presented in claims 45 and 48: geranyl diphosphate synthase (GPS), a geranylgeranyl diphosphate synthase (GGPS), a farnesyl diphosphate synthase (FPS), a farnesyl geranyl diphosphate synthase (FGPPS), uridine diphosphate dependent glycosyltransferase (UGT) enzymes, methyltransferase enzymes, acetyltransferase enzymes, and/or benzoyl transferase enzymes. These are different enzymes with different mechanisms of action and functions and thus lack unity of invention a priori. 

Applicant’s Response
Applicant is required, in reply to this action, to elect a single species from genus 1-8 to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 33

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and/or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Means for Traversal
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657